Citation Nr: 1143498	
Decision Date: 11/29/11    Archive Date: 12/06/11

DOCKET NO.  09-36 226	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Chicago, Illinois


THE ISSUES

1.  Entitlement to service connection for an acquired psychiatric disability, to include posttraumatic stress disorder (PTSD).

2.  Entitlement to service connection for bilateral hearing loss. 

3.  Entitlement to service connection for tinnitus. 


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran

ATTORNEY FOR THE BOARD

Matthew Blackwelder, Counsel


INTRODUCTION

The Veteran had active military service from May 1953 to April 1955.

This appeal comes to the Board of Veterans' Appeals (Board) from September 2006 and August 2007 rating decisions. 

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2011).  38 U.S.C.A. § 7107(a)(2) (West 2002).

The Board notes that when a claimant makes a claim, he is seeking service connection for symptoms regardless of how those symptoms are diagnosed or labeled.  As such the Board has recharacterized the issue of entitlement to service connection for PTSD as entitlement to service connection for an acquired psychiatric disorder, to include PTSD.  See Clemons v. Shinseki, 23 Vet. App. 1 (2009).  

The issues of PTSD and bilateral hearing loss are addressed in the REMAND portion of the decision below and are REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDING OF FACT

The Veteran's tinnitus is the result of military noise exposure.




CONCLUSION OF LAW

Criteria for service connection for tinnitus have been met.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. § 3.303 (2011).


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Service Connection

In seeking VA disability compensation, a Veteran generally seeks to establish that a current disability results from disease or injury incurred in or aggravated by service.  38 U.S.C.A. §§ 1110, 1131.  "Service connection" basically means that the facts, shown by evidence, establish that a particular injury or disease resulting in disability was incurred coincident with service in the Armed Forces, or if preexisting such service, was aggravated therein.  38 C.F.R. § 3.303.

The Court of Appeals for Veterans Claims (Court) has held that lay evidence is competent and sufficient to establish a diagnosis of a condition when 1) a lay person is competent to identify the medical condition; 2) the lay person is reporting a contemporaneous medical diagnosis; or 3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007).  

Moreover, lay evidence may suffice to establish the manifestations of a chronic condition during service, or within a presumptive period; and, when a condition is not chronic and there is no medical evidence of a causal nexus, lay testimony or medical evidence may establish continuity of symptomatology.  See Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007); Hickson v. West, 12 Vet. App. 247, 253 (1999).  Of note, the Court has specifically held that tinnitus is a type of disorder associated with symptoms capable of lay observation.  See Charles v. Principi, 16 Vet. App. 370 (2002).

In November 2006, the Veteran filed a claim seeking service connection for tinnitus.  His DD-214 confirms that he was assigned to the 72nd infantry company (heavy mortar) while in service.

At a hearing before the Board in August 2011, the Veteran testified that while in service he was a heavy mortar squad leader, which involved firing a 75-millimeter howitzer, with his ears only 2-3 inches from the launching tube.  The Veteran asserted that he had experienced constant ringing in his ears since service.  While the Veteran did not recall any particular incident causing the ringing, he stated that he was constantly firing mortars five days a week and that the ringing had simply begun and had continued ever since that time.  

The Veteran has also submitted several statements describing his military noise exposure.  For example, in September 2007, the Veteran explained that he had been stationed at Camp McCauley in Austria in 1954 with the 72nd infantry company, heavy mortar company.  He asserted that they would practice firing mortars on the range five days per week, but he denied having ever been given or having used any type of hearing protection.

As noted, the Veteran, as a lay person, is competent to report both that he developed symptoms such as ringing in the ears during service, and that the ringing has persisted to the present day.  Once, as here, it has been determined that the Veteran is competent to provide testimony on a matter, the inquiry shifts to a determination as to whether the Veteran's testimony is credible.  See Barr v. Nicholson, 21 Vet. App. 303, 310 (2007).  

In this case, the Board finds the Veteran's statements as to military noise exposure to be credible.  He has not exaggerated his symptoms, nor has he attempted to stretch the truth in an effort to bolster his claim.  He candidly discussed his experiences in the United States Army, and he consistently described the date of onset of the ringing in his ears in his statements and at his medical evaluations.  See Buchanan v. Nicolson, 451 F.3d 1331 (Fed.Cir. 2006); Caluza v. Brown, 7 Vet. App. 498, 510-511 (1995) (Credibility can be generally evaluated by a showing of interest, bias, or inconsistent statements, and the demeanor of the witness, facial plausibility of the testimony, and the consistency of the witness testimony).  It is clear the Veteran was exposed to acoustic trauma while in service, and the Veteran has credibly asserted that he first began noticing a ringing in his ears while still in service, which has persisted since that time.  

Not only is the Veteran's testimony consistent, but a doctor opined in September 2007 that the Veteran's tinnitus was most likely due to exposure to shelling over a prolonged period of time.

Medical records clearly establish that the Veteran has tinnitus.  For example, in May 1991, the Veteran was diagnosed with tinnitus.  The Veteran's tinnitus has been related to his military noise exposure by both credible lay statements and by a medical doctor.  As such, the criteria for service connection have been met, and the Veteran's claim for service connection for tinnitus is granted.

In light of this result, a detailed discussion of VA's various duties to notify and assist is unnecessary (because any potential failure of VA in fulfilling these duties is harmless error).


ORDER

Service connection for tinnitus is granted.


REMAND

As noted, the Veteran has reported that he was exposed to loud noise while in service without ear protection, and such exposure is consistent with the Veteran's MOS of mortarman.  

The Veteran is seeking service connection for bilateral hearing loss.  Under 38 C.F.R. § 3.385, hearing loss is a disability when the auditory threshold in any of the frequencies of 500, 1000, 2000, 3000, or 4000 Hertz (Hz) is 40 decibels (dB) or greater.  38 C.F.R. § 3.385.  Alternatively, a hearing loss disability can be established by auditory thresholds for at least three of those frequencies at 26 decibels or greater or by speech recognition scores under the Maryland CNC Test at less than 94 percent.  38 C.F.R. § 3.385.  Unfortunately, while he has been provided with two VA examinations to assess his hearing acuity, the Veteran's responses at both examinations have been found by the examiners to be inadequate for rating purposes.  

For example, in June 2007, the VA examiner concluded that despite repeated reinstruction the audiologic findings were inconsistent, the speech reception thresholds were in poor agreement with the pure tone results, and test-retest reliability was poor.  The examiner found that the test results were not adequate for rating purposes and they were not considered reliable, as the examiner felt they did not provide an accurate representation of the Veteran's current hearing sensitivity.  It was recommended that the Veteran be retested at a later date.  

A second examination was attempted in April 2008, but again consistent responses could not be obtained to pure tone stimuli.  Test-retest reliability was noted by the examiner to be poor, and reinstruction was unsuccessful.  As such, the examiner indicated that the results were not considered to be a true representation of the Veteran's hearing sensitivity.

The Board notes that the vast majority of the Veteran's service medical records and all of his personnel records could not be located, possibly because they were destroyed in the 1973 fire at the National Personnel Records Center in St. Louis, Missouri (NPRC).  In such cases, the Board has a heightened duty to explain its findings and conclusions and to consider the benefit of the doubt rule due to the absence of possible pertinent service medical records.  O'Hare v. Derwinski, 1 Vet. App. 365, 367 (1991).  

Given this heightened duty to assist, the Board will remand the Veteran's claim for one final attempt to obtain a VA examination that is suitable for rating purposes.  However, in doing so, the Board notes that a claimant, in pursuing his appeal, has some responsibility to cooperate in the development of all facts pertinent to his claim, as the duty to assist is not a "one-way street" as observed in Wood v. Derwinski, 1 Vet. App. 190 (1991).  This responsibility includes providing full effort during examination.  As noted above, the claim for service connection for hearing loss depends upon accurate auditory threshold findings and speech recognition findings to determine whether the Veteran meets the threshold step of a current disability under the applicable regulations.  38 C.F.R. § 3.385; see Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992).

The Veteran is also seeking service connection for posttraumatic stress disorder (PTSD).  

The Veteran has described one reported stressor from his military service.  Specifically, he has indicated that while on a pass from Camp McCauley in Austria in the summer of 1954 he was with a fellow soldier named Calvin who decided to try to cross a bridge over the Danube and was reportedly shot and killed by a Russian guard on the other side of the bridge.  The Veteran indicated that he still has nightmares about the incident.

Several medical records appear to contain the diagnosis of PTSD, but more recent records list only dementia as an Axis I diagnosis.  As such, a VA examination is necessary to clarify the Veteran's diagnosis.

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2010).  Expedited handling is requested.)

1.  Obtain VA treatment records from April 2011 to the present.

2.  Then, schedule the Veteran for a VA audiology examination.  The Veteran's claims file should be provided, and the examiner should review it and determine whether the test results are accurate.  If the results are considered to be accurate for rating purposes, the examiner should determine whether the Veteran has hearing loss in either ear for VA purposes; and, if so, the examiner should provide an opinion as to whether it is at least as likely as not (50 percent probability or more) that the Veteran's hearing loss either began during or was otherwise caused by his military service, to include the Veteran's military noise exposure from firing mortars therein.  

For VA purposes, impaired hearing will be considered to be a disability when the auditory threshold in any of the frequencies 500, 1000, 2000, 3000, and 4000 hertz is 40 decibels or greater; or when the auditory thresholds for at least three of the frequencies 500, 1000, 2000, 3000, and 4000 hertz are 26 decibels or greater; or when the speech recognition scores using the Maryland CNC Test are less than 94 percent.  38 C.F.R. § 3.385.
 
If the examiner cannot resolve the question posed without speculation, a thorough explanation should be provided explaining why this is so, which should consider what additional information would be necessary to render such an opinion.  All opinions and conclusions expressed should be supported by a complete rationale. 

3.  Schedule the Veteran for a VA psychiatric examination with a psychiatrist or psychologist.  The Veteran's claims file should be provided, and a complete rationale should be provided for any opinion expressed.  

The examiner should diagnose any current psychiatric disability, to include PTSD, and then should provide an opinion as to whether it is at least as likely as not (50 percent or greater) that any current psychiatric disability either began during or was otherwise caused by the Veteran's military service.  

The examiner should specifically determine whether the Veteran meets the DSM-IV criteria for a diagnosis of PTSD; and, if so, the examiner should provide an opinion as to whether the Veteran's claimed stressor from his time serving in Austria is adequate to support a diagnosis of PTSD pursuant to the DSM-IV.  

4.  Then readjudicate the appeal.  If the claims remain denied, provide the Veteran and his representative with a supplemental statement of the case and allow an appropriate time for response.  

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).

______________________________________________
H. SEESEL 
Acting Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


